MEMORANDUM **
Cipriano Martinez Ramirez and his wife, Maria Luisa Preciado Aguilar, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order upholding the Immigration Judge’s order denying their applications for cancellation of removal. We review the denial of a motion to remand for abuse of discretion. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA reviewed the additional evidence of hardship, submitted by the petitioners with their motion to remand, and we agree with the BIA’s conclusion that the performance by prior counsel did not result in prejudice to the petitioners. Thus their claim of ineffective assistance of counsel fails. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003) (to prevail on an ineffective assistance of counsel claim, a petitioner must demonstrate prejudice).
We lack jurisdiction to review the BIA’s discretionary determination that the peti*591tioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.